Citation Nr: 0935880	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1969 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the lumbar spine and left knee 
rating questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original ratings, the Board has 
characterized those issues as set forth on the title page.

The case was remanded by the Board in September 2007 for 
additional development.

The Board notes that in an October 2004 Board decision, the 
Veteran was denied a higher initial rating for his service-
connected degenerative arthritic changes of the right knee.  
During the course of this appeal, the Veteran has expressed 
dissatisfaction with the rating assigned for his right knee.  
The Board considers the Veteran's disagreement with the 
rating assigned for his right knee as an informal claim for 
an increased rating and therefore refers that issue to the RO 
for adjudication.  




FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by disability tantamount to 
limitation of forward flexion to 40 degrees; no more than a 
moderate limitation of motion; no neurological abnormalities; 
and no incapacitating episodes.

2.  The Veteran's service-connected arthritis of the left 
knee is manifested by subjective complaints of pain and 
stiffness; objective findings reflect disability tantamount 
to motion limited to 0 degrees of extension and 110 degrees 
of flexion.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for degenerative 
disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003).

2.  The criteria for a higher initial for arthritis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004, before the AOJ's initial adjudication of the claims, 
and again in December 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The December 2007 notification included 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

Moreover, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (finding that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claims.  In 
response to the RO's December 2007 request for him to 
identify all of his health care providers, the Veteran 
indicated that he had no additional information or evidence 
to submit in support of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (holding that the duty to assist is 
not always a one-way street, and that the Veteran cannot 
passively wait for help where he may or should have 
information that is essential in obtaining evidence).  
Accordingly, VA has no duty to inform or assist that was 
unmet.

A VA opinion with respect to the rating question issues on 
appeal was obtained in November 2004.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination obtained in this case is 
adequate for rating purposes, as it is predicated on a full 
reading of the Veteran's medical records.  It considers all 
of the pertinent evidence of record, to include the Veteran's 
post-service treatment records and the statements of the 
appellant, and provides the medical information necessary to 
apply the appropriate rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
rating question issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran contends that he is entitled to higher initial 
ratings for his service connected joint disabilities.  

Of record are numerous SSA records, which document the 
Veteran's complaints of pain and his difficulty with working.  
An examination dated in March 2002 revealed that range of 
motion of his left knee was flexion of 120 degrees and 
extension of zero degrees.

The Veteran was afforded a VA examination in November 2004.  
His claims file was reviewed.  Regarding his back, he 
reported daily low back pain, which he rated as four on a 
scale of one to ten (4/10).  The pain sometimes went behind 
the left leg to the thigh, but there was no weakness in 
actual muscles.  He denied any loss of bladder control.  The 
Veteran reported that he avoided lifting anything more than 
20 pounds.  Regarding his left knee, he reported that it did 
not hurt every day.  There was no locking or swelling, but it 
was painful under the kneecap and went stiff.  He could 
conduct activities of daily living.  He denied any rheumatoid 
arthritis.  On examination, he walked with cane.  He was able 
to walk without a cane, but with favoritism on the right.  
The examiner could not comment on heel pronator wear because 
the shoes were less than six months old.  Examination of the 
back revealed a mild kyphosis.  

Range of motion testing of the lumbar spine revealed forward 
flexion of 45 degrees, with pulling at 40 degrees and 
fatigability with repetitive motion, active and passive; 
extension of 10 degrees active and passive with pulling 
throughout; right lateral flexion of 30 degrees with pulling 
at the last five degrees, active and passive; left lateral 
flexion of 25 degrees; right lateral rotation of 25 degrees; 
and left lateral rotation of 20 degrees active and passive, 
with pain and fatigability at the last 10 degrees.  

Range of motion testing of the left knee revealed flexion of 
110 degrees with some fatigability at the last five degrees 
and pain over the patella, active and passive; and extension 
of zero degrees.  There was negative McMurray's bilaterally; 
negative pivot shift; negative varus/valgux laxity at zero 
and 30 degrees; and negative AP drawer.  There was no 
effusion.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disability.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's lumbar 
spine and left knee disability as claims for a higher 
evaluation of the original award, effective from February 27, 
2003, the date of award of service connection.



Lumbar spine

During the pendency of the Veteran's appeal, the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See  68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The changes made effective 
September 26, 2003, renumbered all of the spine diagnostic 
codes, and provides for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a (2008).  
Because both criteria were effective during the period of 
consideration for this case, the Board must determine whether 
the revised version is more favorable to the Veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Pre-September 2003 Criteria

With respect to the rating criteria in effect prior to 
September 26, 2003, under Diagnostic Code 5292, a 20 percent 
rating is warranted for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Under prior Diagnostic Code 
5295, a 20 percent rating is warranted for lumbosacral strain 
with muscle spasm or extreme forward bending, unilateral loss 
of lateral spine on extreme motion in standing position.  A 
40 percent rating is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum rating 
available under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Here, the medical evidence shows that the Veteran's service-
connected lumbar spine disability does not approximate the 
criteria required for a higher initial rating under the old 
rating criteria.  The evidence does not show severe 
limitation of motion or severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  At the VA examination, the Veteran's range of motion 
was shown to be forward flexion of 45 degrees, but with 
pulling at 40 degrees and fatigability with repetitive 
motion, and extension of 10 degrees with pulling throughout.  
Normal range of motion of the thoracolumbar spine is forward 
flexion of 90 degrees and extension of 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V.  Thus, with forward flexion of 45 
degrees and extension of 10 degrees, the Veteran's limitation 
of motion is best characterized as moderate, even when taking 
into account the pulling and fatigability experienced by the 
Veteran.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
204-7.  

The Board notes that since the Veteran has been diagnosed 
with degenerative disc disease, his lumbar spine disability 
can also rated under the criteria for intervertebral disc 
syndrome (IVDS).  IVDS (preoperatively or postoperatively) is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1), which followed the rating criteria, indicates that 
for purposes of evaluations under 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are to 
be evaluated separately under evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Here, the medical evidence shows that the Veteran has not had 
incapacitating episodes as defined by regulation.  
Additionally, the medical evidence does not show that the 
Veteran has any neurologic manifestations.  At his VA 
examination, no neurologic manifestations were reported or 
diagnosed.  Therefore, an increased rating for IVDS is not 
warranted.

In sum, the Board finds that a higher initial rating under 
the pre-September 2003 rating criteria is therefore not 
warranted at any time during the pendency of the appeal.

September 2003 Criteria

IVDS, renumbered as Diagnostic Code 5243 may be rated under 
either the new General Rating Formula, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treated by a physician.  38 C.F.R. § 4.71a (2008).  The 
General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Note (1), which follows the rating 
criteria, provides that any associated objective neurological 
objective abnormalities, including but not limited to, bowel 
or bladder impairment, are to be rated separately under the 
appropriate diagnostic code.  
As noted above, the Veteran has not had any incapacitating 
episodes as defined by VA, nor has he contended that he had 
any incapacitating episodes.  Therefore, he cannot be rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

Turning to the new General Rating Formula, a 20 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

Here, as noted above, the medical evidence shows that the 
Veteran's range of motion is forward flexion of 45 degrees, 
with pulling at 40 degrees and fatigability with repetitive 
motion.  Even taking into account the pulling and 
fatigability experienced by the Veteran, the Veteran's 
limited range of motion does not approximate the criteria 
required for a higher rating.  Forward flexion has not been 
shown to be limited to 30 degrees.  The Board also notes that 
no favorable ankylosis of the entire thoracolumbar spine has 
ever been shown.  Therefore, under the new rating criteria, a 
higher rating is not warranted.

Based on the all of the relevant medical evidence of record, 
the Board finds that the Veteran's lumbar spine disability 
picture more nearly approximates the criteria required for 
the currently assigned 20 percent rating and that a higher 
rating is not warranted at any time during the pendency of 
this appeal, under either the old or the new rating criteria.  

Left knee

The Veteran has been diagnosed with arthritis due to trauma 
that has been substantiated by x-ray findings.  Arthritis due 
to trauma is addressed by Diagnostic Code 5010.  Diagnostic 
Code 5010 in turn requires that the disability be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is for application for 
each such major joint or group of joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  Furthermore, under Diagnostic Code 5003, in the 
absence of limitation of motion, arthritis is rated as 10 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or two or more minor joint groups, and 20 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

Here, the medical evidence shows that the Veteran's left knee 
is painful under the kneecap and he has stiffness.  At the VA 
examination, his range of motion testing was flexion of 110 
degrees with some fatigability at the last five degrees and 
pain over the patella; and extension of zero degrees.  

Upon consideration of the relevant medical evidence, the 
Board does not find that the clinical evidence supports a 
higher rating for arthritis under Diagnostic Codes 5010 and 
5003.  Specifically, the Board finds that the clinical 
evidence does not suggest, even when functional loss due to 
pain is considered, that the Veteran's arthritis of the left 
knee is so disabling as to approximate the level of 
impairment required for the assignment of a rating greater 
than the current 10 percent.  In reaching this decision, the 
Board acknowledges that the Veteran has been shown to have 
pain and fatigability on motion.  38 C.F.R. §§ 4.40, 4.45. 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010; DeLuca, 
supra.  However, as will be discussed further below, the 
Board observes that range of motion testing shows that the 
Veteran's flexion and extension levels do not result in a 
compensable level of disability.  As noted above, on 
examination, the Veteran had flexion limited to 110 degrees 
and extension of zero degrees, which does not approximate the 
compensable levels (flexion limited to 45 degrees or 
extension limited to 10 degrees) under the rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The 
Board notes in particular that, in the absence of 
incapacitating exacerbations, the highest rating available 
for arthritis of major joints such as the knee under 
Diagnostic Code 5003 is 10 percent.  Although the medical 
evidence reflects that the Veteran suffers from pain and 
fatigability on motion in his left knee, there is no evidence 
to suggest that he has ever had incapacitating exacerbations 
of his arthritis.  Thus, even with flare-ups of pain during 
activity, the Board concludes that arthritis of the Veteran's 
left knee is not so disabling as to approximate the level of 
impairment required for assignment of a higher rating under 
the limitation of motion criteria.  In short, there is no 
suggestion in the record that the Veteran's functional loss 
dues to problems such as pain or flare-ups equate to 
limitation of motion such that a higher rating could be 
assigned for arthritis of the left knee under Diagnostic Code 
5003.  

The Board will also consider whether the Veteran's service-
connected arthritis of the left knee would warrant a higher 
rating under any other Diagnostic Code.  In that connection, 
under Diagnostic Code 5260, a 10 percent disability rating is 
warranted if flexion is limited to 45 degrees, and a 20 
percent disability rating if flexion is limited to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension under Diagnostic Code 5261 is rated 
10 percent disabling if extension is limited to 10 degrees, 
and 20 percent disabling if extension is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board concludes that the evidence does not support 
separate ratings for limitation of flexion under Diagnostic 
Code 5260 or for limitation of extension under Diagnostic 
Code 5261.  As noted above, the VA examination showed that 
the Veteran's range of motion was flexion limited to 110 
degrees and there was no limitation of extension.  As such, 
the evidence does not reveal limitation of flexion or 
extension to warrant a compensable rating under Diagnostic 
Codes 5260 or 5261.  As the functional impact of the 
Veteran's left knee disability has been considered by the 
examiner and the rating currently assigned as discussed 
above, no higher rating is warranted under Diagnostic Codes 
5260 or 5261.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the lumbar spine 
and left knee disabilities have resulted in frequent periods 
of hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's lumbar spine 
and left knee disabilities have an adverse effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  In this case, the 
very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain and the effect on his daily life.  
38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a higher initial rating for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to a higher initial rating for arthritis of the 
left knee is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


